United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hampden, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-163
Issued: August 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2008 appellant filed a timely appeal from an October 3, 2008 merit
decision of the Office of Workers’ Compensation Programs denying her recurrence of disability
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits
of this appeal.
ISSUE
The issue is whether appellant sustained a recurrence of disability, causally related to her
accepted employment injuries.
FACTUAL HISTORY
On February 25, 2004 appellant, then a 44-year-old automation clerk, filed an
occupational disease claim alleging that her stress and anxiety were employment related. She
was first aware of her condition on November 15, 2002, but did not relate it to her employment
until January 13, 2003. The Office accepted the claim for post-traumatic stress disorder and
panic disorder on February 4, 2005 and paid compensation.

Appellant filed claims for compensation (Form CA-7) from April 28 to July 19, July 21
to August 2 and August 4 through September 26, 2008. By letter dated August 18, 2004, the
Office advised her of the deficiencies in the medical evidence. It requested that she submit
additional medical evidence within 30 days.
On September 8, 2008 the Office received an August 27, 2008 progress note from
Dr. David Seltzer, an attending Board-certified psychiatrist, who diagnosed major depressive
affective disorder, post-traumatic stress disorder, bipolar disorder and generalized anxiety.
Dr. Seltzer noted that appellant was working part time. On October 3, 2008 the Office received
an additional report from him addressing her capacity for employment.
By decision dated October 3, 2008, the Office denied appellant’s claim for a recurrence
of disability commencing April 28, 2008. It found that the medical evidence did not establish
that a recurrence of disability was due to the accepted work injury. The Office noted that
appellant only submitted an August 27, 2008 report in response to its request for additional
evidence.1
LEGAL PRECEDENT
It is necessary for the Office to review all evidence submitted by a claimant and received
by the Office prior to the issuance of a final decision.2
ANALYSIS
The Office accepted that appellant developed post-traumatic stress disorder and panic
disorder in the performance of duty. Appellant filed claims for compensation alleging wage loss
due to disability related to her accepted conditions from April 28 to September 27, 2008. When
the Office denied her claim on October 3, 2008, it noted that it only received an August 27, 2008
progress note from Dr. Seltzer. However, the evidence reflects that it received an October 3,
2008 report from Dr. Seltzer that day. It is well established that the Office shall determine and
make findings of fact for or against payment of compensation after considering the claim
presented by the employee and after completing such investigation as it considers necessary with
respect to the claim. Since the Board’s jurisdiction on appeal is limited to reviewing that
evidence which was before the Office at the time of its final decision, it is necessary that the
Office review all evidence submitted by a claimant and received prior to the issuance of its final
decision. The Office is required to review all evidence submitted by a claimant and received
prior to the issuance of its final decision, including evidence received on the date of the

1

On October 31 2008 the Office accepted appellant’s recurrence of disability claim. As appellant filed an appeal
with the Board on October 22, 2008, any decision issued by the Office on the same issue that is pending before the
Board on appeal, is null and void. The Office and the Board may not have concurrent jurisdiction over the same
issue. See D.S., 58 ECAB ___ (Docket Nos. 06-1408 & 06-2061, issued March 1, 2007); Russell E. Lerman, 43
ECAB 770 (1992). Appellant advised the Board that she did not wish to withdraw her appeal in light of the
acceptance of her claim.
2

See Kenneth R. Love, 50 ECAB 193 (1998). See also William A. Couch, 41 ECAB 548 (1990) and Linda
Johnson, 45 ECAB 439 (1994).

2

decision.3 For this reason, the Board will set aside the October 3, 2008 decision and remand the
case to the Office for further development and an appropriate decision on her claim.
CONCLUSION
The Board finds that the case is not in posture for decision on whether appellant is
entitled to wage-loss compensation from April 28 to September 27, 2008.
ORDER
IT IS HEREBY ORDERED THAT the October 3, 2008 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further action
consistent with this decision.
Issued: August 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

Id.

3

